Citation Nr: 1813960	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 1995, for the grant of entitlement to a total disability rating based on individual unemployability due to serviced-connected disability (TDIU).

2.  Entitlement to a rating in excess of 30 percent for traumatic brain injury (TBI) and headaches, claimed as psychosis associated with organic brain syndrome due to brain trauma, from October 20, 1983, to March 5, 1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel

INTRODUCTION

The appellant served on active duty in the Coast Guard from November 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This matter was remanded by the Board in May 2015.  A Supplemental Statement of the Case (SSOC) was issued in July 2016.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an effective date earlier than March 5, 1995, for the grant of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 6, 1995, the appellant's TBI and headaches, claimed as psychosis associated with organic brain syndrome due to brain trauma, caused no more than considerable impairment of social and industrial adaptability.  There was not severe impairment of social and industrial adaptability, nor was there total social and industrial inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for TBI and headaches, claimed as psychosis associated with organic brain syndrome due to brain trauma, prior to March 6, 1995, have been met.  38 U.S.C. §§ 1155, 5107 (1988); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9327-8045 (1988).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

	A.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

When a law or regulation (to include pertaining to the rating schedule) changes while an increased rating claim is pending, both the old and new versions must be considered.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); 65 Fed. Reg. 34531-02 (May 30, 2000); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); 69 Fed. Reg. 25174-02 (May 5, 2004).  However, the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000, 38 U.S.C. § 5110(G) (2012) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

	B.  Diagnostic Codes

The appellant's service-connected TBI and headaches, claimed as psychosis associated with organic brain syndrome due to brain trauma, are rated under Diagnostic Code (DC) 9327-8045.

DC 8045 is for brain disease, due to trauma.  Purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  Such 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of non-psychotic organic brain syndrome with brain trauma.  38 C.F.R. § 4.124a (1984), DC 8045.  

These regulations were changed slightly in December 1988, effective March 1989, replacing "non-psychotic organic brain syndrome with brain trauma" with "multi-infarct dementia associated with brain trauma."  38 C.F.R. § 4.124a (1991), DC 8045.

However, the Board finds that neither version of DC 8045 is more or less favorable to the appellant in the instant case.  Rather, the rating criteria for "organic brain disorders" or "organic mental disorders" are the relevant criteria for rating the issue on appeal.  It is not contended otherwise.

The period on appeal is from October 20, 1983, to March 5, 1995.  Although the regulations for rating psychiatric disorders were changed in 1988, to include changing the phrase "organic brain disorders" to "organic mental disorders," there was no change to the rating criteria for 30 percent or greater evaluations for such. 

Definite impairment of social and industrial adaptability warranted a 30 percent evaluation.  Considerable impairment of social and industrial adaptability warranted a 50 percent evaluation.  Severe impairment of social and industrial adaptability warranted a 70 percent evaluation.  Impairment of intellectual functions, orientation, memory and judgment, and lability and shallowness of affect of such extent, severity, depth, and persistence as to produce total social and industrial inadaptability warranted a total 100 percent evaluation.  See 38 C.F.R. § 4.132, General Rating Formula for Organic Mental Disorders (1984); 38 C.F.R. § 4.132, General Rating Formula for Organic Brain Syndromes (1991).

Thus, as there was no substantive change to the relevant rating criteria during the period on appeal, the Board finds that neither version of such criteria is more favorable to the appellant.

	C.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Evidence

A December 1984 Temporary Disability Retirement List (TDRL) examination report is of record.  The appellant was noted to have definite impairment of social and industrial adaptability.  The appellant had some difficulties in giving history.  He complained of feeling depressed and frequent headaches.  He was unable to do regular work but has done some part-time work as a laborer.  He denied being psychiatrically hospitalized since being placed on the TDRL.  He was jailed for approximately 30 days in May 1984.  He denied using drugs or alcohol.  He indicated that he got along fairly well with people.  Examination revealed a polite, cordial, and cooperative appellant.  His facial expression was somewhat flat.  Affect and mood appeared dull.  Delusions, hallucinations, feelings of unreality, feelings of depersonalization, obsessive/compulsive rituals, phobias, and the like were denied.  Speech was rather lacking in spontaneity with difficulties with goal orientation.  Sensorium was clear with good orientation to all spheres.  Retention and recall appeared impaired.  There was a tendency towards concreteness with poor understanding of proverbs and impaired abstract capacity.  The examiner opined that the appellant experienced marked impairment for military service and considerable impairment with respect to civilian and industrial purposes.  The appellant was felt to be mentally competent for pay and record purposes.

A November 1985 clinical note states that the appellant was alert and oriented to all spheres.  Speech was fully coherent.  There were no delusions or hallucinations.  Affect was blunted but he was not suicidal or homicidal.  He endorsed recent drug use and that he was shot in the shoulder the previous week by a drug dealer.  The next day, he was arrested for check forgery.  However, he was released in exchange for testimony against the drug dealers.  He stated that he was afraid of retaliation; thus, he sought hospitalization for protection.  He had no withdrawal symptoms and had no other symptoms or illnesses.  The diagnoses were polysubstance abuse, antisocial personality disorder, and gunshot wound of the left shoulder.

A May 1990 clinical note states that the appellant reported hearing voices telling him to hurt himself a week prior and that he attempted suicide.  He was hospitalized for two days.  His friends encouraged him to seek treatment because he was not acting like himself.  The examiner opined that the appellant had a questionable history of intermittent psychiatric episodes which were possibly drug-induced.  Examination revealed that the appellant denied suicidal or homicidal ideation.

An April 1991 clinical note states that the appellant reported that he was working on the outside and wanted to stop compensated work therapy (CWT).  He also wanted to be independent of his parents, with whom he was currently living.  Examination revealed an alert, cooperative, and oriented appellant.  He as very neatly dressed in a business suit.  He denied voices since being on medication.  He felt stressed due to his living situation at home but felt positive about himself.  He denied alcohol /drug use, depression, and suicidal/homicidal ideation.

The appellant was examined by the Chief of the VA psychiatry service in December 1991.  It was noted that the appellant was cooperative during the interview but "ha[d] been problematical in his work."  He had a history of alcohol and cocaine abuse, but was currently off cocaine.  He drank approximately one bottle of wine weekly.  The appellant was placed into a job working at an ice house through a VA program in 1988.  Such employment lasted approximately one month.  While employed, the appellant became increasingly uncomfortable, was unable to follow directions, and gradually had to be let go.  He had not worked since 1988.  He was living with relatives.  The appellant expressed his desire to rehabilitate and follow a VA incentive therapy program.  The examiner observed that the appellant appeared to have motivation, but had been unable to find gainful employment in the past couple of years.  Examination revealed a polite and cooperative appellant.  He was oriented to all spheres, although he stated that he does not know the date on some days.  The appellant denied hallucinations when off substances.  Thought processes were negative for loose associations.  

Testing revealed difficulty with memory.  He performed serial sevens accurately four times, but was too tired to continue.  The ability to comprehend proverbs was poor.  Fair judgment was exhibited in the appellant's answers questions asked.  However, when asked what he would do if he saw a baby in the street, he stated that he "would leave it alone; it must be somebody else's baby."  Examination was negative for delusions, loose associations, or tangentiality.  However, the appellant seemed somewhat circumstantial at times.  Affect was somewhat impassive.  He did not appear to be depressed.  He was not inappropriate in affect.  He exhibited no mannerisms, tics, or evidence of anxiety in bodily movements.  The examiner stated that the appellant's organic personality disorder was manifested by poor judgment, social withdrawal, poor memory, poor calculations, and poor ability to relate effectively.  Alcohol abuse was in partial remission and drug abuse was in remission.  The examiner opined that the appellant was markedly impaired and could not function in military service.  The examiner also opined that the appellant was marginally competent.  He seemed to function fairly well with the support of family, but the examiner did not believe he could function independently at the time of examination.  The examiner did not believe that the appellant could come back to the point where he could be an effective soldier or be able to be gainfully employed.

The appellant underwent neuropsychological examination in January 1992.  He was alert, adequately oriented, and eager to be tested.  Since 1988, he continued to be unemployed and experienced an increase in irritability and frustration.  Verbal memory was severely impaired, while design memory was mildly impaired.  The VA neuropsychologist opined that the effects of the appellant's head trauma were difficult to assess because the appellant was not academically inclined.  The appellant reported that he failed the third grade because he was successful as an athlete.  Cognition was mildly impaired.  Old learning, such as retention of factual information, verbal comprehension, verbal and math reasoning, ad communication skills were all mildly impaired.  Although the appellant was mentally distractible and had difficulty with sequencing or being mentally flexible, his inferential reasoning and learning of a word list were adequate.  The appellant continued to function at the fourth percentile cognitively, with verbal memory severely impaired, but he had sensory and motor deficits as well.  Integration of all sense modalities tested was compromised.  The examiner opined that the appellant would be unable to handle work in the Coast Guard.  The appellant's general adaptability was greatly reduced, due to faulty understanding and comprehension of language, distractibility, and lack of mental flexibility and impaired communication ability.  In contrast, he had intact capacity for inferential reasoning and learning by repetition in the short term.

The appellant was hospitalized in February and April 1992.  He was hospitalized for five days in January 1993 for alcohol dependence and suicidal ideation.  In April 1993, the appellant was an inpatient for five days due to psychiatric problems.  

A psychological evaluation was performed by Dr. P.M.B. in November 1992.  The appellant's grooming and hygiene were slightly less than adequate.  The appellant appeared to be a fairly comprehensive historian.  Since leaving the Coast Guard, the appellant had only held brief labor positions.  He reported mind-racing and hearing voices.  He was living with friends.  The appellant reported being clean and sober at present, although he had abused alcohol and cocaine in the past.  However, he was evasive concerning such.  He reported convictions for battery on a police officer, driving under the influence of alcohol, and petty theft.  He reported hearing voices, feeling confused, and being depressed with suicidal ideation since his 1980 automobile accident.  He reported three prior suicide attempts.  When questioned about psychiatric hospitalizations, the appellant was only able to state that he "had been in quite a few hospitals."  

Examination revealed a well-oriented appellant who was in touch with reality.  Thinking was not loose, tangential, digressive, incoherent, or illogical.  Although there was no indication of gross thought disorder, the appellant reported frequently hearing voices and experiencing racing thoughts.  Thinking remained logical and goal-directed, however.  Attention, memory, and concentration all appeared adequate.  Intelligence was clinically assessed to approximate the low average to high borderline range.  The appellant reported a prior history of depression with repeated suicidal ideation and three prior suicide attempts.  During the current interview, affect was generally stable and appropriate.  There was no indication of severe anxiety or depression.  The appellant spoke clearly and directly while establishing adequate interpersonal contact with the examiner.  He was not currently homicidal or suicidal.  Mental control abilities were adequate.  The examiner opined that the appellant was experiencing a definite level of impairment which would serve to limit his functional capacity on a daily basis.  He recommended that a payee be assigned if disability benefits were awarded.

In December 1992, the appellant's mother reported that she had not seen him since February 1992, when he moved away.  He spent most of the day with his friends.  When he was home, he did some reading and watched very little television.  He normally slept for nine hours and she was not aware of any sleeping difficulties.  He had no problems in caring for himself, but he would sometimes have to be motivated.  He was easily depressed and would let himself go, but he would respond to reminders.  His mother cooked his meals primarily, but the appellant would cook the entire evening meal a few times a week.  He did not need any help with food preparation.  He was capable of shopping, but his mother actually performed the shopping.  The appellant had no bills to pay but personally maintained a checking account which he used sparingly.  He assisted with minor household chores.  His mother stated that he was a very neat person.  He did not need any help completing light chores.  He was out of the house for the majority of each day.  No assistance was needed.  He had a driver's license and drove a car.  He and his mother went to church weekly.  He often went bowling at a VA facility and met friends there.  She noted that the appellant was not able to remember things as well as he used to.  Mood changes were abrupt, but his mother did not observe any problems following instructions or finishing jobs.  He had a fear of people getting his mail.

A December 1995 Mental Residual Functional Capacity Assessment noted that the appellant's understanding and memory were okay because he could cook his own meals.  The clinician opined that, because he was able to play basketball and bowl, his concentration was okay.  Because he visited with friends and family, his social interaction was okay.  Because the appellant was able to drive out and about, his adaptation was satisfactory.

A March 1996 clinical note states that the appellant worked at an electrical company from 1992 to 1994 and received on-the-job training in basic wiring.  In 1994, he earned a salary of $20,000 as an incinerator operator.  The appellant stated that he "really liked" the job because it paid well and enhanced his self-esteem.  It was noted that he performed well until he incurred a work-related injury in December 1994 and was fired "for no reason" in March 1995.

During a May 1996 psychological examination, the appellant stated that he had not worked for one year.  He was fired and did not get along with his co-workers or his supervisor.  The examiner observed that the appellant's difficulties began in 1980, when he began abusing drugs and alcohol and became schizophrenic.  However, the appellant reported that his employment was steady and it had only been in the past year that he had experienced difficulty in holding down a job.

A friend of the appellant, S.W., completed an Activities Questionnaire for the State of Kansas Social and Rehabilitation Services in January 1997.  She had known the appellant for 20 years and saw him daily.  She described the appellant as having a friendly personality most of the time and observed that he seemed to get along with whomever he came into contact.  She did observe that the appellant had recently withdrawn from social activities.

In October 2017, a private vocational counselor interviewed the appellant.  The appellant reported that his medication side effects and symptoms prevented him from maintaining employment from 1983 to 1995.  The side effects experienced were drowsiness, increased salivation, and inability to function.  During such time, the appellant lived with his parents and was able to take care of his personal needs and perform simple cooking and light housework.  However, his mother performed most of the cooking and cleaning.  He spent most days at a VA rehabilitation program trying to locate work, but was unsuccessful in the program.  Following his medical discharge in 1982, he held many jobs, including as a box maker and a delivery driver, but each was of short duration.  The appellant worked as an incinerator operator from 1994 to 1995.  He reported that it was difficult to recall job tasks and duties.  He experienced problems with concentration, focus, and attending work regularly.  His employer tried to accommodate him by assigning lighter duties and allowing him to sit, but he still found the work to be challenging and eventually quit.  The vocational counselor opined that it was more likely than not that the appellant was unable to secure and follow a substantially gainful occupation from October 20, 1983, to March 5, 1995, based upon a review of the claims file.  The vocational counselor concluded that the appellant's "service-connected disabilities have led to an occupational and social impairment."

IV.  Analysis

In the attorney's November 2017 brief, it is argued that the appellant is entitled to a total schedular rating based on his inability to work due to service-connected disability.  The attorney contends that the propriety of assigning a 100 percent rating under 38 C.F.R. § 4.132 (1996) was not previously considered by VA, although the vocational counselor's October 2017 opinion indicates that the appellant experienced total industrial inadaptability since October 20, 1983, because the appellant "has been unable to attend to basic work functions."  It is noted that the vocational counselor stated that the appellant's only job of note during the period on appeal was as an incinerator operator, but could not sustain such employment even with accommodation.  Thus, the attorney contends, the appellant experienced total social and industrial inadaptability from October 20, 1983, to March 5, 1995.

No rationale was offered for the vocational counselor's October 2017 conclusion that the appellant experienced social impairment.  Indeed, the vocational counselor's report did not discuss any instances of social impairment, nor did the vocational counselor offer an opinion as to the severity of the appellant's social impairment or his combined occupational and social impairment.  The Board observes that the vocational counselor stated that "[a] vocational expert is uniquely qualified to evaluate how specific limitations impact the performance of work activity" (emphasis added).  Thus, the Board finds that the vocational counselor's opinion with respect to social impairment is entitled to minimal probative weight because the counselor's statements indicate only expertise regarding how limitations impact the performance of work activity and because there is no discussion of how the appellant's symptoms affected his ability to interact with others, even in a work environment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Although the appellant reported to the October 2017 vocational counselor that he quit his job as an incinerator operator because he found the job too challenging even with accommodation, a March 1996 clinical note states that the appellant reported performing well as an incinerator operator until he incurred a work-related injury in December 1994 and was fired "for no reason" in March 1995.  The Board affords greater probative weight to the appellant's contemporaneous statement than his more recent, remote recollection.

Although the appellant was hospitalized on numerous occasions, at least one such occasion, in November 1985, was to avoid retaliation for testifying against drug dealers.  Further, notwithstanding the extended hospitalization for which a temporary total evaluation was awarded from October 25, 1988, to February 28, 1989, the multiple hospitalizations during the period on appeal were of limited durations and the appellant's overall disability picture throughout the period on appeal does not more nearly approximate severe impairment of social and industrial adaptability or total social and industrial inadaptability.

The attorney has pointed to no evidence that the appellant experienced severe impairment of social adaptability or complete social inadaptability during the period on appeal.  The evidence of record establishes the opposite.  In December 1984, the appellant reported that he got along fairly well with people.  In December 1992, his mother reported that the appellant attended church weekly and would meet friends at a VA facility to go bowling.  In January 1997, S.W., who had been a friend of the appellant for 20 years, reported that he had a friendly personality most of the time and seemed to get along with whomever he came into contact.  Although S.W. did observe that the appellant had recently withdrawn from social activities; however, the Board observes that the period on appeal ends March 5, 1995, nearly two years before S.W. completed such questionnaire.  Regardless of when the appellant became more withdrawn, this evidence establishes that the appellant had a friend in S.W. throughout the period on appeal.  Thus, the record does not establish that the appellant experienced severe impairment of social adaptability or complete social inadaptability during the period on appeal.  Rather, the appellant had social relationships with others.

Thus, it cannot be said that the appellant's social and industrial impairment was severe or that he experienced total social and industrial inadaptability.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir 2013).

No clinician who contemporaneously examined the appellant opined that the appellant's social and industrial adaptability was severely impaired, or that he experienced complete social and industrial inadaptability during the period on appeal, notwithstanding the period during which a temporary total rating is already in effect.  Rather, the December 1984 examiner opined that the appellant experienced considerable impairment for civilian and industrial purposes.  The December 1991 examiner noted social withdrawal and poor ability to relate effectively, and opined that the appellant was marginally competent, but functioned fairly well with the support of family.  The examiner also opined that the appellant would not recover to the point where he could be gainfully employed.  At the beginning of the report, the examiner stated that the appellant experienced definite impairment, but later stated that impairment was considerable for civilian purposes.  Affording the appellant the benefit of the doubt, the Board finds that the December 1991 examiner's opinion was that the appellant experienced considerable impairment because such corresponds to a 50 percent rating, while definite impairment corresponds to a 30 percent rating.  Thus, although the appellant experienced occupational impairment, the December 1991 examiner's report does not support the conclusion that the appellant's social impairment was more than considerable.  

The January 1992 examiner stated that the effects of the appellant's head trauma were difficult to assess because the appellant was not academically inclined, and noted that the appellant reported failing the third grade.  The examiner opined that his general adaptability was greatly reduced, but he had intact capacity for inferential reasoning and learning by repetition in the short term.  The January 1992 examiner, too, did not opine that the appellant experienced severe impairment of social and industrial adaptability or total social and industrial inadaptability.  The November 1992 examiner opined that the appellant experience impairment no more severe than definite, even considering the appellant's reports during the examination of suicide attempts.  The Board affords these opinions great probative weight because such were based on clinical examinations, consideration of the relevant medical history, and the accompanying examination reports were detailed.

However, assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra.  However, in the instant case, the Board finds that the symptoms evidenced by the record, including in the above-mentioned examination reports, do not warrant the assignment of a rating in excess of 50 percent for any portion of the period on appeal.


The discrete episodes, of short duration, during which the appellant had attempted suicide do not warrant a rating in excess of 50 percent for any portion of the period on appeal.  For example, at the time of the suicide attempt reported in the May 1990 clinical note, the appellant still had the presence of mind to seek treatment when prompted to do so by his friends.  At the time of examination, he did not have suicidal or homicidal ideation.

Thus, the evidence establishes that the appellant is entitled to a rating of 50 percent, and no higher, for TBI and headaches, claimed as psychosis associated with organic brain syndrome due to brain trauma, prior to March 6, 1995.  As the evidence preponderates against the assignment of a rating in excess of 50 percent for any portion of the period on appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating of 50 percent, and no higher for TBI and headaches, claimed as psychosis associated with organic brain syndrome due to brain trauma, prior to March 6, 1995, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The appellant seeks an effective date earlier than March 5, 1995, for the grant of entitlement to TDIU.  Following the grant of an initial rating of 50 percent for TBI and headaches, claimed as psychosis associated with organic brain syndrome due to brain trauma, from October 20, 1983, to March 5, 1995, the appellant's combined evaluation for compensation is 30 percent prior to March 5, 1995, notwithstanding the temporary 100 percent evaluation from October 25, 1988, to February 28, 1989.

Although the appellant does not meet the schedular criteria for a total rating based on individual unemployability under 38 C.F.R. § 4.16(a) at any point prior to March 5, 1995, the record contains evidence suggesting that he may be entitled to an award of a total rating based on individual unemployability on an extraschedular basis.

It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding a total rating based on individual unemployability on an extraschedular basis in the first instance, but must ensure that the claim is referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the Board finds that a remand is required for such referral.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the appellant's claim to the Director, Compensation Service, for consideration of assignment of an effective date earlier than March 5, 1995, for the grant of a total rating based on individual unemployability due to service-connected disability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

2.  After the development requested above is completed, the AOJ should readjudicate the claim, considering all the evidence of record.  If the determination remains adverse to the appellant, he and his representative should be furnished with a Supplemental Statement of the Case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


